DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 10-17, in the reply filed on 25 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2021.
Applicant’s request for rejoinder of the withdrawn claims in the event of allowable subject matter is noted and will be reconsidered in such event.  It is noted that claims 18-20 appear to be “use” claims which do not set forth any process steps and would be indefinite per MPEP 2173.05(q) and would not be eligible for rejoinder.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 uses the acronym FSSS without defining Fisher Model Sub-Sieve Sizer.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 11, and 16-17 recite the term "hard material particles" in the claims and this is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The originally filed disclosure provides only exemplary materials of carbides, nitrides, and/or carbonitrides of W, Ta, Nb, Mo, Cr, V, Ti, and mixtures thereof on p.4 of the originally filed specification as “hard material particles” and p.1 of the originally filed specification provides for “metallic hard materials”.  As such, it is unclear what materials constitutes “hard material particles” and what do not and as such the public is not appropriately appraised of the scope of the claim.  This rejection may be overcome by reciting the materials disclosed on p.4 of the originally 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation 2.5-3, and the claim also recites preferable and most preferable ranges which are the narrower statement of the range/limitation.  Similar recitations are in present in claim 15.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 16-17 recite a ratio of a particle size of the coated particle to that of the uncoated particle and simultaneously requires an intermediate uncoated product and a final coated product.  The claims are considered indefinite as one cannot adequately simultaneously determine the ratio of these two sizes based only upon the final coated product.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (US 2003/0097907 – cited by applicant).
Considering claims 10-11, Carroll teaches composite powders for sinterable mixtures (abstract).  Insoluble powders of carbides, nitrides, or carbonitrides of W, Ti, etc. are treated with a solution of metal ions (Paragraphs 34-35) and reacted to form an isolable metallic intermediate which may be precipitated (Paragraph 39).  An example is taught of tungsten carbide powder (i.e. hard material particles) with a cobalt hydroxide coating thereon (Paragraphs 42 and 44) (i.e. a hydroxidic cobalt compound).  As such, the disclosure of Carroll anticipates that which is claimed.  It is further noted that “obtainable by…” is an optional limitation and is not required by the claim.  See MPEP 2111.01.  Further, even if “obtainable by…” were required by the claim this would be considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the coated hard material particles.  See MPEP 2113.
Considering claims 12-13, Carroll teaches cobalt hydroxide which is known to be Co(OH)2 and Co(OH)3 where cobalt exist in oxidation states of Co(II) and Co(III) 
Considering claim 14, the recitations of “prepared by a process…” are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the coated hard material.  The coated hard particles disclosed by Carroll are substantially identical to the instantly claimed product and said disclosure is considered to meet the instant claim.  See MPEP 2113.
Considering claim 15, Carroll teaches a preferred weight of 2-10% of the coating (Paragraph 35).  See MPEP 2131.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 9,403,137).
Considering claims 10-11, Russell teaches a diamond powder pre-blended with a source catalyst metal for PCD bodies (Column 3 lines 21-31) including an embodiment where the nanocrystalline catalyst particles are directly adhered to the diamond particles (Column 5 lines (42-50) (i.e. hard material particles).  The catalyst metal may be selected from cobalt hydroxide, etc. (Column 5 lines 23-41) (i.e. a hydroxidic cobalt compound).  
While not teaching a singular example of the instantly claimed powder this would have been obvious to one of ordinary skill in the art in view of the teachings of Russell as this is considered a conventionally known combination of diamond and catalyst particles known to be useful for PCD bodies and one would have had a reasonable 
Considering claims 12-13, Russell teaches cobalt hydroxide for the source catalyst (Column 5 lines 23-41) which is known to be Co(OH)2 and Co(OH)3 where cobalt exist in oxidation states of Co(II) and Co(III) which corresponds to values of y and z being 2 or 3 and x being zero.  
Considering claim 14, the recitations of “prepared by a process…” are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the coated hard material.  The coated diamond particles disclosed by Russell are substantially identical to the instantly claimed product and said disclosure is considered to meet the instant claim.  See MPEP 2113.
Considering claim 15, Russell teaches where the catalyst metal compound is present in about 0.5-15 wt.% (Column 3 lines 43-53) which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art establishes a prima facie case of obviousness.  See MPEP 2144.05.
Considering claims 16-17, Russell teaches where the grain sizes of the diamond are 0.1-1.0 microns (Column 5 lines 12-22) and where sizes of the catalyst .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choi et al. (US 2004/0161608) teaches metal hydroxide coating on other particles similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784